Citation Nr: 1639217	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-30 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to April 1, 2015, and to a rating in excess of 50 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss prior to April 1, 2015, and to a rating in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A description of the procedural history is necessary to clarify the issue on appeal and the actions taken herein.  In this regard, the Veteran initially filed his increased rating claims for his service-connected bilateral hearing loss and PTSD in May 2011.  See May 2011 Veteran's Supplemental Claim (VA Form 21-526b).  An October 2011 rating decision denied higher ratings.  See October 2011 Rating Decision (confirming the and continuing the previously assigned 30 percent rating for his PTSD and 20 percent evaluation of his bilateral hearing loss).  The Veteran disagreed with the RO's October 2011 determination.  See October 2011 Notice of Disagreement (on VA Form 21-4138, Statement in Support of Claim).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  An October 2013 statement of the case (SOC) continued to deny a rating in excess of 30 percent for the service-connected PTSD and a rating in excess of 20 percent for the service-connected bilateral hearing loss, and the Veteran perfected his appeal the following month.  See November 2013 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016) (setting forth requirements and time limits for perfecting an appeal).

While the appeal was pending, the Veteran submitted a supplemental claim (VA Form 21-526b) in April 2015 asserting entitlement to higher ratings for his PTSD and bilateral hearing loss.  The RO treated this as initiating a new claim for increased ratings for his bilateral hearing loss and PTSD, and issued a rating decision in June 2016 awarding the Veteran higher 50 percent ratings for both his PTSD and his bilateral hearing loss, effective April 1, 2015, the date of receipt of the Veteran's supplemental claim.  See June 2016 Rating Decision (increasing the rating for the PTSD from 30 percent to 50 percent, and for the bilateral hearing loss from 20 percent to 50 percent, both effective April 1, 2016).  At the time of this June 2016 rating decision, the Veteran had already perfected his appeal as to the assigned ratings for his bilateral hearing loss and PTSD, as discussed.  Moreover, the increased ratings assigned in the June 2016 rating decision did not represent a full grant of the benefits sought on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise); see also July 2016 Statement in Support of Claim (on VA Form 21-4138) (disagreeing with the effective dates assigned his increased ratings for the PTSD and bilateral hearing loss).  Accordingly, the issues currently before the Board have been characterized to reflect the Veteran's current staged ratings.

In January 2016, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

Additionally, as concerning his TDIU claim, the Board notes that, although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, a derivative TDIU claim also has been raised by the record as part of his claims for higher ratings for his PTSD and bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that the manifestations of his psychiatric and audiological disabilities preclude his continued employment.  See, e.g., January 2016 Board Hearing Transcript (reporting that he had to leave his last job because his PTSD rendered him unable to "get along with" his coworkers); August 2016 VE Treating Physician Letter (reporting that the Veteran's PTSD and hearing loss contribute to his unemployability).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court of Appeals for Veterans' Claims (Court) determined the Board had failed to apply 38 C.F.R. § 3.156 (b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected PTSD and bilateral hearing loss, the Board has jurisdiction over this issue as part and parcel of the current initial rating issues appeal.

Finally, the Board notes that the Veteran was originally represented by the Alabama Department of Veterans Affairs (ADVA).  See May 2011 ADVA Transmittal Sheet (submitting the Veteran's claim for an increased rating for his PTSD and Bilateral Hearing Loss); October 1975 Appointment of Service Organization as Claimant's Representative (VA Form 23-22) (granting the ADVA power of attorney without limitation).  However, in May 2016, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the American Legion as his representative and revoking the ADVA's power of attorney.  See May 2016 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  See also 38 C.F.R. § 14.631(f)(1) (2016) (reflecting that "[u]nless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney").  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but in a June 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  See June 2016 Letter from W.R.W., Assistant Director of Appeals, The American Legion.  In a subsequent July 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  See July 2016 Notification Letter (indicating that, if a response from the Veteran was not received within 30 days of the mailing of this letter, it will be assumed that the Veteran wished for the Board to continue to recognize the American Legion as his representative).  As he has not appointed a new representative, and because the American Legion has not made an appropriate motion under 38 C.F.R. § 20.608 (2016), the Board continues to recognize this organization as the Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The most recent statement of the case addressing the ratings assigned the Veteran's PTSD and bilateral hearing loss was dated in October 2013.  Since that time, additional relevant evidence has been associated with the claims file.  In this regard, as discussed, a June 2016 rating decision granted increased, 50 percent ratings for the Veteran's  service-connected PTSD and bilateral hearing loss, effective April 1, 2015, the date of receipt of the Veteran's supplemental claim.  See June 2016 Rating Decision.  This grant was based upon the reports of VA examinations conducted in June 2016, as well as records of VA treatment through June 2016.  See June 2016 Rating Decision; June 2016 PTSD Disability Benefits Questionnaire (DBQ); June 2016 Hearing Loss and Tinnitus DBQ.  However, this additional evidence has not been addressed in a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2016).  Moreover, the RO has not issued an SSOC addressing the Veteran's entitlement to ratings for his PTSD and bilateral hearing loss in excess of the staged ratings currently assigned.  Remand is thus required for the issuance of an SSOC.  

As the Veteran's derivative TDIU claim is "inextricably intertwined" with his claims for higher ratings for his PTSD and bilateral hearing loss, so, too, must the Board remand his TDIU claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from June 2016 forward.

2.  Thereafter, determine whether any other development is warranted in this case, including whether any additional medical evaluation of the Veteran is required.  In particular, the RO should determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., bilateral hearing loss; PTSD with depression; tinnitus; and residuals of a shell fragment wound, left muscle group XVII) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the RO determines that any examination report is deficient in any way, corrective procedures must be implemented.

4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record received since the October 2013 SOC.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




